Citation Nr: 1225826	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent prior to November 30, 2005, and in excess of 50 percent as of November 30, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

James Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from February 1944 to November 1945.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Administration (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's claim for service connection for PTSD was granted in an August 2004 rating decision, and initially rated 30 percent disabling.  The Veteran disagreed with the initial rating and perfected an appeal.  In January 2011, the Veteran testified in support of his claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The Board remanded the Veteran's claim in decisions dated June 2010 and March 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's representative has raised the issues of entitlement to service connection for osteoarthosis of the knee, degeneration of the lumbar, sleep apnea, and gastroesophageal reflux disease in the written brief presentation dated June 13, 2012.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues.  They are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From January 4, 2004, to January 19, 2010, the Veteran's service-connected PTSD was manifested by moderate symptoms such as dreams about war experiences, normal rate and rhythm of speech, anxious and depressed mood, suicidal ideation without intent, no gross impairment of social functioning, and no impairment in thought processing or communication.

2.  From January 20, 2010, to September 13, 2010, the Veteran's service-connected PTSD was manifested by serious symptoms including suicidal and homicidal ideation, anxiety, and aggressive behavior.

3.  After September 13, 2010, the Veteran's service-connected PTSD was manifested by mild-to-moderate symptoms such as dreams about war experiences that occurred about three or four times per week; continued mood disturbances and some hypervigilence; normal rate and rhythm of speech; logical and tight thought processes and associations; full orientation without evidence of hallucinations, delusions, or homicidal ideation; good insight and judgment; and fairly frequent suicidal ideation with no plan or intent, that do not preclude gainful employment or have a significant impact on the Veteran's social functioning or behavior.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but not higher, effective June 6, 2004, to January 19, 2010, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 70 percent disability rating, but not higher, effective January 20, 2010, to September 13, 2010, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a disability rating in excess of 50 percent as of September 14, 2010, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD symptoms warrant a higher disability rating.

The Board remanded the Veteran's claim in June 2010 because the Veteran had given good cause for not attending a previously scheduled hearing.  The Board directed that the Veteran be scheduled for a new hearing, which was held before the undersigned in January 2011.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  However, substantial compliance, not absolute compliance, with remand requests is required.  Dyment v. West, 13 Vet. App. 141 (1999).  Because the Veteran had a hearing, the Board finds that the June 2010 remand has been satisfied.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was notified in a May 2008 letter from the RO of how VA determines a disability rating and an effective date and he was provided the specific rating criteria for PTSD.  The Veteran was also informed in a February 2004 letter of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

Once service connection is granted, a claim is substantiated and additional notice is not required because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran's January 2004 claim for service connection for PTSD was granted in the August 2004 rating decision.  Thus, the claim on appeal arises from a substantiated service connection claim and additional notice is therefore not required.  The Board further observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  Furthermore, where a claim has been substantiated by a grant of service connection, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as rating and effective date.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The record further shows that VA has obtained the VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations for his PTSD in May 2006, June 2007 and April 2011.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).

Finally, the Veteran testified in support of his claim at a January 2011 videoconference hearing before the undersigned.  The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claim decided herein.  The Board will proceed to a decision on the claim.

The Veteran seeks a disability rating in excess of 30 percent prior to November 30, 2005, and in excess of 50 percent disability as of November 30, 2005, for his service-connected PTSD.  The claim is one for a higher initial disability rating because the August 2004 rating decision did not become final, although the RO has made the 50 percent disability rating effective November 30, 2005, and indicated that the date was the date VA received the Veteran's claim.  However, the August 2004 rating decision did not become final because it was followed by a timely February 2005 notice of disagreement with the initial 30 percent rating and a timely formal appeal followed the RO's August 2008 statement of the case on the issue.

The Board has considered whether the Veteran is prejudiced by the Board's determination that the claim is an initial increased rating claim because the RO did not consider his appeal as being one from an initial rating.  The Board finds that he is not prejudiced as the RO has issued a number of rating decisions and supplemental statements of the case which, together, have addressed the evidence relevant to this appeal.  In addition, the Veteran has submitted documentation continuously since he filed the claim for service connection pertaining to the severity of the disorder.  He also provided testimony to the Board concerning the overall severity of his PTSD.

The Veteran contends that his PTSD symptoms meet the criteria for a higher rating.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  For PTSD, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks that are weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions and recent events.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  GAF scores ranging from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 indicates behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Scores ranging from 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  Scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (2011).

The evidence includes VA psychological examinations dated May 2006, June 2007, and April 2011.  In addition, the Veteran submitted the report of L.B., M.S., a private treatment provider, who authored a November 2010 report.  The evidence includes numerous VA treatment record entries regarding the Veteran's PTSD, private statements submitted by the Veteran, and the Veteran's videoconference testimony.

The Veteran served as a waist gunner on a B-17 aircraft during World War II and flew 26 combat missions.  He has recounted trauma regarding feeling guilty for surviving the war when others to whom he was close did not and how on one occasion he suffered from a near death experience when his oxygen mask froze while at high altitude and he passed out from lack of oxygen.  The Veteran reported that he has had sleep disturbances from nightmares about war experiences and that after his retirement, the effects of PTSD increased.  Those close to him have reported a steady withdrawal from an otherwise active social life.  The record shows that the Veteran practiced as a family physician for more than 35 years and that he was involved in social and volunteer work after his retirement.  The evidence shows that the Veteran was first diagnosed with PTSD in approximately 2003. 

The May 2006 VA examiner noted that the Veteran took medications for his PTSD that the Veteran, a physician, characterized as "a lifesaver."  The Veteran reported that he normally did not have nightmares regarding the trauma and was able to sleep on average about eight hours per night.  The Veteran reported that he continued to have intrusive thoughts about war experiences, that he was startled by storms because of his experiences flying in bad weather conditions and he did not watch war movies because they triggered intrusive thoughts.  The Veteran reported that he and his wife had been married for 57 years and that he retired from doing medical missionary work that he had continued after his practice closed.  The Veteran told the examiner that he always had to stay busy and that being busy kept the symptoms of PTSD at bay.  The Veteran reported that he had friends, but that he did not see them very often.  

The May 2006 VA examiner noted that the Veteran was casually groomed, and displayed some anxiety and dysphoria, and was tearful at times talking about military experiences.  The examiner noted the Veteran's speech had normal rate and rhythm, that the Veteran's mood was anxious and depressed and that his affect was appropriate.  The examiner described the Veteran's thought process as being logical and his associations were tight.  The examiner noted no confusion.  The Veteran's memory was described as grossly intact and he was noted to be oriented in all spheres.  No delusions or hallucinations were noted, and no homicidal ideation was identified or reported.  The examiner reported some suicidal ideation, but also stated that the Veteran had no intent to follow through with the ideation.  The examiner stated that the Veteran did not report grossly impaired social functioning and the examiner detected no impairment of thought processing or communication.  The examiner reported a GAF score of 50.

The May 2006 examiner also conducted a June 2007 VA examination.  The Veteran reported he was generally doing well, and denied having nightmares about military experiences.  The Veteran reported getting about eight hours of sleep per night, but that he continued to have intrusive thoughts about the military that were triggered by television programs or because of meeting with Veterans.  The Veteran again reported being easily startled by loud noises and having a fear of storms.  He also reported that although he went to restaurants, he generally sat on the periphery.  The Veteran stated that he did not watch war movies because they triggered intrusive thoughts.  

The examiner noted that the Veteran stated that he enjoyed working in the yard, enjoyed meeting with veterans at gatherings, was active in veteran's groups and had friends.  The Veteran was casually groomed, and did not display significant anxiety or dysphoria.  The Veteran's speech was normal as to rate and rhythm, and the Veteran's mood was described as generally euthymic and his affect as appropriate.  The Veteran's thought process and associations were described as logical and tight and no confusion was detected.  The Veteran's memory was described as grossly intact, and he was deemed to be oriented in all spheres.  There was no evidence of hallucinations or delusions and the Veteran's insight and judgment were described as adequate.  The examiner reported that the Veteran had occasional suicidal ideation, but had no accompanying intent.  The examiner described the Veteran's symptoms as moderate and noted that they had persisted for years.  The examiner noted that the Veteran did not report any gross impairment of social functioning, and that the PTSD symptoms did not preclude employment and did not preclude activities of daily living.  The examiner once again provided a GAF score of 50.

The record includes numerous entries into the Veteran's VA treatment records regarding the effectiveness of his mental health medications and most of those entries include a GAF score.  A November 2005 note indicates a GAF score of 65.  January and May 2006 entries include GAF scores of 55 and 53, respectively.  December 2006, July 2007, January and June 2008 reports include scores of 60, 50, 53 and 51, respectively.  February and June 2009 scores were 49 and 50, respectively.  Records show, however, that the Veteran took a turn for the worse in the spring of 2010.

In an August 2008 statement accompanying his VA-Form 9 formal appeal, the Veteran stated that during the fall through the winter 2007, he could not be still, was argumentative, and had considerable anger.

The Veteran has submitted the November 2010 report from L.B., a private mental health provider.  L.B. recounted that the Veteran's wife noticed that the Veteran's mental health began to seriously deteriorate in about January 2010.  As the Veteran testified, he had surgery on January 20, 2010, and had post operation problems.  While recovering, he saw a depiction of a violent episode on television that he found very disturbing.  After his "rocky recovery," he and his wife went to Florida on vacation.  After they had been there a while, the Veteran had a serious flare up of an abdominal problem that he had experienced in the early 1990s.  He received a prescription for a sedative which helped, but the Veteran was unable to sleep and he had a limited appetite due to anxiety. 

The Veteran, his wife and his adult daughter returned to Arkansas.  When he got home, the Veteran's condition rapidly deteriorated and he was agitated and couldn't be still, as reported at his hearing.  The Veteran's wife reported that the Veteran was taken to a private hospital on two occasions and to the VA hospital on two occasions, as reported in the November 2011 report of L.B.  In June 2010, a VA physician provided the Veteran with new medication and the Veteran began to recover.

In November 2011, L.B. reported that the Veteran had a suicidal ideation over the past two years, although he had never attempted suicide.  L.B. also reported that the Veteran had thoughts of harming his wife in late-spring 2010 and that he had asked a friend to remove guns and knives from his home.  L.B. indicated that the guns and knives were returned, but that the Veteran and his wife were advised to remove them again, because L.B. felt that the Veteran was still a potential danger to himself or to others.  L.B. stated that as of November 25, 2010, the Veteran had daily suicidal ideation, but that he had consistently stated that he wouldn't commit suicide.  She concluded that the Veteran had experienced brief reactive psychosis.

VA treatment records also show that the Veteran came to the VA emergency room on May 31, 2010, reporting that he had been nervous for one month.  A May 31, 2010, nursing note indicates that the Veteran's guns were removed from his house.  Two separate June 1, 2010, entries separately report GAF scores of 30.  The first report stated that the Veteran had no suicidal ideation, but also notes that the Veteran's wife was asked to remove knives from their home.  A June 1 nursing note indicates that the Veteran stated that he stayed busy to prevent intrusive memories.  June 2 entries indicate a GAF score of 35 and that Veteran was not a danger.  June 3 entries indicate a GAF score of 35.  A June 4 psychiatric consult and discharge note indicates that the Veteran was discharged yesterday from acute psychiatry with diagnosis of anxiety disorder.  The examiner reported that the Veteran's anxiety focused mainly on his physical health concerns, and his fear he was dying.  The note continued that the Veteran seemed to have tolerated a newly prescribed medication and that he and his wife were not interested in inpatient psych admission.  The note includes a GAF score of 35 and notes that the Veteran denied any suicidal ideation.

A June 6 emergency room treatment note indicates that the Veteran returned to VA with persistent complaints of panic attacks and homicidal ideation towards his wife.  The Veteran told the treating VA physician that since returning home, he had been constantly worrying about the possibility of hurting his family, and that although medications had improved his anxiety, he could not shake the thoughts about hurting his family.  The Veteran also denied having any suicidal or homicidal ideation or intent and told the physician that he had have never hurt a fly.  

June 10 VA treatment records include reports that the Veteran experienced worsening anxiety and include reports of GAF scores of 40, 43 and 45. An August 2010 mental health medication report includes a GAF score of 45.  A September 2010 mental health medication report includes a GAF score of 52.  An October mental health counseling note authored by a physician includes a GAF score of 52.  VA mental health records of January and May 2011 include GAF scores of 52, and June and August 2011 records include GAF scores of 55.

The Veteran was examined in April 2011 by a VA psychologist who reported that the Veteran continued to have dreams about war experiences three or four times each week, and that he reported his fatigue was profound.  The Veteran reported continued mood disturbance and some hypervigilance.  The examiner noted that the Veteran worked for 37 and a half years as a family practice physician and that he reported that he and his wife had been very involved in volunteer work and in his church.  The Veteran, however, stated that he and his wife were presently less involved due to their physical inability.  That physical inability also prevented the Veteran from enjoying hobbies that he used to do.  

The Veteran was described as well-groomed and his speech was described to have normal rate and rhythm.  The Veteran's mood was generally euthymic and his affect was appropriate.  The Veteran's thought processes and associations were described as logical and tight, and he was described to be oriented in all spheres.  The examiner reported no evidence of hallucinations or delusions, and the Veteran's insight and judgment were described to be good.  The examiner noted that the Veteran had fairly frequent suicidal ideation, but that he had no plan or intent to commit suicide.  There was no evidence of homicidal ideation.

The examiner described the Veteran's PTSD symptoms as mild to moderate, and reported that the Veteran's PTSD symptoms did not preclude gainful employment or have a significant impact on social functioning or behavior.  The examiner finally noted that the Veteran's overall mental health picture was similar to that reported in April 2007.  The examiner provided a GAF score of 53.

Other evidence considered by VA in the May 2012 supplemental statement of the case includes the Veteran's statements of April 2011 in which he noted that he has not worked in his yard for 10 years, and had to be taken to veteran's meetings.  When he arrived, he does not fully participate.  He reported that he could not shop because of his problems walking and that he had bladder control problems that had further eroded his social functioning.  April statements from S.B. and J.S. corroborate the Veteran's contentions that he had been unable to do yard work and that he was unable to fully function in a volunteer role at veteran's organization meetings.  A March 28, 2011, letter from Dr. R.H., M.D., indicates that he had treated the Veteran on many occasions and had hospitalized the Veteran on several.  Dr. R.H. reported that the Veteran had a very complicated history of medical problems, and that Dr. R.H. saw the Veteran primarily for an esophageal problem.  Dr. R.H. reported that the Veteran has had multiple abdominal surgeries for various problems and was in the hospital in January 2010 for multiple abdominal problems.  Importantly, Dr. R.H. stated that On a number of occasions when the Veteran was in the hospital, he had become delusional and there was trouble with him.  Dr. R.H. concluded that the Veteran at that point had improved.

In June 2011, the Veteran stated that he has not driven for three years; that he was not capable to carry out any of his previous employment; and that he could no longer perform volunteer work.  In a statement received by VA on June 13, 2011, the Veteran stated that he had stopped participating in volunteer work in the medical field because of the severe limitations caused by orthopedic problems and general cardiac dysfunction.  He also stated that he could no longer work because of his mental incapacity and because he was a danger to himself and others.  Finally, the Veteran stated that he does not expect that his condition would improve.

The Board finds that the evidence shows consistent PTSD symptoms of anxiety, intrusive thoughts, occasional nightmares and that the Veteran was occasionally overwhelmed by feelings arising from his war experiences.  Those symptoms were characterized from May 2006 through the most recent VA examination in April 2011 as being mild-to-moderate in character.  The exception, however, is stark.  From about January 2010 through September 2010, the Veteran's PTSD symptoms were far more severe.  A review of the GAF scores assessed throughout the claim's period illustrates the dramatic change.  On average, GAF scores assigned the Veteran for the period prior to January 2010 are between 50 and 65.  Similarly, from September 2010 through April 2011, the Veteran's GAF scores are 52, 53 and 55.  During the period between January and late-summer 2010, however, the GAF scores are much lower, some as low as in the 30s.

The Veteran was assigned GAF scores between 30 on June 1 and 45 in August.  Those scores represent symptoms that cause major impairment in areas such as family relations, judgment, and thinking.  Scores ranging from 41 to 50 indicate serious symptoms and serious impairment in social or occupational functioning.  During that period it is clear that the Veteran met the criteria for a disability rating higher than a 50 percent disability rating.  

In order to warrant a 70 percent disability rating the evidence must show occupational and social impairment, with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board acknowledges that not all of the criteria for a 70 percent disability rating need be met.  The specified factors for each incremental rating are examples rather than requirements for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

After review of the of the Veteran's VA claims folder, the Board finds that the evidence shows the Veteran experienced near continuous anxiety and depression to a degree that it affected his ability to independently function between January 2010 and September 2010.  He has long had suicidal ideation.  He has only been able to maintain a close relationship with family members because they accommodated the Veteran's PTSD symptoms and the behavior he manifests.  The record shows that the Veteran's wartime experiences generate not only survivor guilt, but also generate intrusive thoughts and nightmares, and he suffers guilt because after a lifetime of helping others, he realizes that he has been taken care of by his wife, daughter, and others who have helped him in overcoming or coping with PTSD.  

The Board observes that not every criterion for a 70 percent disability rating has been met for that period.  There is no evidence that the Veteran had obsessional rituals, or incoherent speech, or had periods of unprovoked anger, or poor personal hygiene.  However, he did have homicidal ideation toward family members.  VA practitioners assessed GAF scores for symptoms that are major.  Therefore, the Board finds that the criteria for a 70 percent disability rating were met.  The Board observes that Dr. R.H. has opined, and medical evidence suggests, that the Veteran's January operation may have been the beginning of the Veteran's problems.  That operation was performed, according to the evidence of record and the Veteran, on January 20, 2010.  The Board finds that the 70 percent disability rating is warranted, effective from January 20, 2010, to September 13, 2010, when the Veteran was seen by a VA physician who provided a GAF score of 52.  However, the Board finds that a rating greater than 70 percent is not warranted for the period because the evidence does not show total occupation and social impairment during that period.  While the Veteran had a period of being a danger to himself and others, the Board finds that period did not extend long enough to be persistent and warrant a 100 percent rating.  With the exception of a possible delusion regarding harming family members, the rest of the criteria for a 100 percent schedular rating are not shown.

The Board further finds that the Veteran's PTSD, with the exception of the period from January 20, 2010, to September 13, 2010, has not essentially progressed.  It has been essentially the same from the date of service connection, January 6, 2004.  The Board finds that the evidence supports a finding that the criteria for a 50 percent disability rating, but not higher, were met for the period from January 6, 2004, to January 20, 2010, and from September 13, 2010, to the present.  The evidence shows that the Veteran had persistent suicidal ideation during those periods.  While listed under the criteria for a 70 percent rating, the Board finds that The criteria for a 70 percent disability rating were not otherwise met during the period January 6, 2004, to January 20, 2010.  There is no evidence that the Veteran manifested obsessional rituals which interfered with routine activities such as eating, dressing or other common activity.  The Veteran's speech was consistently described to be within normal limits of rate and rhythm, his thought processes were described as logical and his associations described as tight.  The Veteran's speech was never described as being intermittently illogical, obscure, or irrelevant, and although he manifested anxiety on a daily basis, there is no evidence that he was described to have near-continuous panic or depression affecting his ability to function independently, appropriately or effectively.  During the period under consideration, there is no evidence the Veteran had impaired impulse control.  He was always described to be oriented in all spheres and his personal appearance and hygiene were appropriate.  Finally, there is no evidence that the Veteran had undue difficulty in maintaining a long marriage; he and his wife have been married for almost 60 years.  

In addition, as discussed above, the Veteran's GAF scores ranged between 50 and 65 during the period under consideration.  GAF scores ranging from 51 to 60 indicate more moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social or occupational functioning.  The Veteran's symptoms were characterized by the VA examiner who provided the May 2006 and June 2007 reports as moderate symptoms.  In sum, the criteria for a 50 percent disability rating better capture the symptomatology manifested by the Veteran from January 6, 2004, to January 20, 2010.  The presence of persistent suicidal ideation and some of the criteria for a 50 percent rating such as panic attacks and disturbances of motivation and mood causes the Board to find that his disability picture more nearly approximated the criteria for a 50 percent rating.

Regarding the period following September 13, 2010, the Board observes that the Veteran's GAF scores were 52 in October and November 2010 and January 2011, 53 in April, and 55 in June and August 2011.  The Veteran's symptoms were characterized by the April 2011 VA examiner as mild-to-moderate.  The Veteran's speech was normal.  His thought processes were logical and his associations were tight.  No confusion, delusions or hallucinations were observed and he had no homicidal ideation.   The Veteran's speech not described to be intermittently illogical, obscure, or irrelevant.  There is no evidence that the Veteran manifested near-continuous panic or depression that affected his ability to function independently, appropriately or effectively.  There is no evidence of impaired impulse control or disorientation as to person, place or time.  There is no evidence that the Veteran's personal appearance and hygiene were inappropriate.  

In sum, the Board finds that the evidence supports a 50 percent rating, but not higher, from September 13, 2010.  The Board is aware that the Veteran continued to manifest a suicidal ideation during the periods under consideration and that it is a symptom covered by the criteria of a 70 percent disability rating.  The Veteran, however, has continually maintained that he would never follow through with any ideation and he has never intimated that he has a plan to commit suicide.  Furthermore, the other symptoms for a 70 percent rating are absent.  He exhibits a panic attacks and disturbances of motivation and mood, which with the suicidal ideation, make his disability picture more nearly approximate the criteria for a 50 percent rating since September 13, 2010.  The Board finds that the singular factor of suicidal ideation is not sufficient to warrant a 70 percent disability rating since September 13, 2010.

The Board has also considered whether a 100 percent schedular disability rating is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board concludes that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment which would warrant the assignment of a 100 percent disability rating.  There is no evidence that the Veteran has manifested symptoms such as gross impairment in thought processes or communication.  The examiners have routinely characterized the Veteran's thought processes as being logical and the Veteran's communication has been observed by the undersigned and is evidenced in statements made in the record; there is no evidence of gross impairment.  The Veteran has denied all delusions or hallucinations, and while he had some thoughts of harming his family during the early period for which he is rated 70 percent, the evidence does not clearly show that to have been a delusion.  The Veteran's behavior has been consistently described as appropriate with the exception of the period between January and September 2010.  

There is evidence of record that examiners considered the Veteran to have a potential to harm himself and others, particularly in May and June 2010.  Yet, during that period, the Veteran protested that he had never hurt anyone and would not hurt himself or anyone.  The potential to do harm was not realized and was of insufficient duration for it to be found to be persistent so as to support the assignment of a 100 percent rating.  The Veteran has not indicated that he cannot perform activities of daily living, and his personal hygiene has always been described to be good.  The Veteran has always been oriented to time, place and person.  The Veteran has not complained of nor has he been observed to experience memory loss for names of close relatives or his own name.  The other signs and symptoms and the severity thereof have been considered in assigning the 50 percent and 70 percent ratings.  The Board has found the lay statements of the Veteran and others concerning his symptoms to be competent, credible, and probative.  In sum, the Board finds that the evidence as a whole does not support a finding that the Veteran meets the 100 percent disability rating criteria.

An appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has found that the Veteran's PTSD symptoms have met the 50 percent rating criteria from the date of service connection.  The Board has also found that since the effective date of service, the criteria for a 70 percent disability rating were met from January 20, 2010, to September 13, 2010.  Thus, staged ratings are appropriate.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  Mittleider v. West, 11 Vet. App. 181 (1998).

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining entitlement to an extraschedular rating, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Then, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Then, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App, 111 (2008),

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate that the Veteran's PTSD symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, the signs and symptoms are contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD are met from January 6, 2004, to January 19, 2010, and as of September 14, 2010.  The Board also finds that a rating of 70 percent, but not higher, is warranted from January 20, 2010, to September 13, 2010.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 50 percent disability rating, but not higher, for PTSD from January 6, 2004, to January 19, 2010, is granted.

Entitlement to a 70 percent disability rating, but not higher, for PTSD from January 20, 2010, to September 13, 2010, is granted.

Entitlement to a disability rating in excess of 50 percent for PTSD as of September 14, 2010, is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


